

116 HR 7202 IH: To require the Secretary of the Interior to issue long-term leases on Federal lands under the administrative jurisdiction of the Bureau of Land Management to companies that relocate production facilities from the People’s Republic of China to the United States, and for other purposes.
U.S. House of Representatives
2020-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7202IN THE HOUSE OF REPRESENTATIVESJune 15, 2020Mr. Crawford (for himself, Mr. Gosar, and Mr. Gohmert) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo require the Secretary of the Interior to issue long-term leases on Federal lands under the administrative jurisdiction of the Bureau of Land Management to companies that relocate production facilities from the People’s Republic of China to the United States, and for other purposes.1.Long-term leases for relocation of production facilities from the People’s Republic of China(a)Leases Authorized(1)In generalThe Secretary of the Interior shall issue long-term leases on Federal lands under the administrative jurisdiction of the Bureau of Land Management and deemed suitable for this purpose to companies that relocate production facilities from the People's Republic of China to the United States.(2)Certification requiredThe Secretary of the Interior may only enter into a lease under this section after the Secretary of Commerce has certified that the production facility to be located on the leased land will replace a production facility of the same size and type located in the People's Republic of China.(b)Terms and Conditions of leases(1)Term of leaseLeases under this section shall be for a term of 99 years. If the production facility relocated as a condition of a lease under this section is relocated out of the United States before the expiration of the 99-year lease term, the Secretary of Commerce may issue a fine to the leasing company of an amount determined by that Secretary.(2)FeeThe rental fee for leases under this section shall be $1 per acre per year.(3)Use of landLand subject to a lease under this section may be used only for a production facility relocated from the People's Republic of China. Such companies may construct facilities on such the land subject to the lease for the purposes of such production, in accordance with State and Federal law.